       Case 2:20-cv-00456-CFK Document 40 Filed 09/16/21 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Delaware Valley Aesthetics, PLLC et al., :                CIVIL ACTION
                 Plaintiffs,             :
                                         :
      v.                                 :                No.    20-0456
                                         :
Doe et al.,                              :
                 Defendants.             :


                            SCHEDULING ORDER

      AND NOW, this 16th day of September 2021, following a pretrial

conference held this same day, it is hereby ORDERED as follows:

 1.   The above captioned case is hereby referred to Magistrate Judge

      Strawbridge for the scheduling of a settlement conference on a date mutually

      convenient to the parties.

 2.   A Motion to Amend the Complaint, if any, shall be filed on or before 12:00

      p.m. on November 15, 2021. Any such motion shall attach the proposed

      amended complaint. If Plaintiffs do not identify the legal name of John

      Doe 1 in a proposed amended complaint by 12:00 p.m. on November 15,

      John Doe 1 shall be dismissed from this case. If a Motion to Amend the

      Complaint is filed, Defendants shall file a response, if any, within seven (7)

      days of service of the motion.

 3.   All fact discovery shall be completed by December 15, 2021.

                                         1
           Case 2:20-cv-00456-CFK Document 40 Filed 09/16/21 Page 2 of 3




    4.    Expert reports for the Plaintiffs, if any, shall be due by January 14, 2022.

    5.    Expert reports for the Defendants, if any, shall be due by February 4, 2022.

    6.    Expert discovery, if any, shall be completed by March 4, 2022.

    7.    Any motions for summary judgment and Daubert motions shall be filed by

          12:00 p.m. on April 1, 2022.1 Response(s) to any such motion shall be filed

          within twenty-one (21) days of service of the motion.

    8.    All trial exhibits shall be marked and exchanged on or before May 13, 2022.

    9.    Motions in limine shall be due by 12:00 p.m. on May 27, 2022. The

          responses to any motion in limine shall be filed within seven (7) days of

          service of the motion.

    10. All parties are to prepare and file with the Clerk of Court their Pretrial

          Memoranda including proposed Points for Charge, proposed voir dire, and

          proposed Verdict Slip in accordance with this Order and Local Rule of Civil

          Procedure 16.1(c) by 12:00 p.m. on May 27, 2022.

    11.   A date certain jury trial will commence on June 13, 2022 at 9 a.m. in

          Courtroom 6A, U.S. Courthouse, 601 Market Street, Philadelphia, PA. On




1
  Counsel are directed to review Judge Kenney’s Practice and Procedures on the Court’s website:
http://www.paed.uscourts.gov/judges-info/district-court-judges/chad_f_kenney in order to be familiar with the
Court’s requirements with respect to summary judgment motions. To that end, the Court directs the parties that, in
both their submissions and responses, controlling legal opinions rendered by the United States Supreme Court and
the Court of Appeals for the Third Circuit shall be cited to and discussed, whenever possible, to defend arguments in
support of and/or in opposition to the motion.

                                                         2
 Case 2:20-cv-00456-CFK Document 40 Filed 09/16/21 Page 3 of 3




the morning of trial, counsel are to supply the Court with a joint exhibit

binder.

                                              BY THE COURT:


                                              /s/ Chad F. Kenney

                                              CHAD F. KENNEY, JUDGE




                                    3
